BY THE COURT.
Epitomized Opinion
This -was an action for damage to an automobilj caused by a collision. Th,e plaintiff’s car was strucil by another car. The plaintiff ^stifled that thj collision was due to the negligence of the driver oj the-other car. ...This was-¡contradicted by both thj *817driver of the other car and a passenger in it. The jury returned a verdict for the defendant, whereupon the plaintiff prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
Attorneys-F. S. Monnett and G. H. Doll, for plaintiff; Saffin & Sandles~ for defendant.
1. That it could not be said that the verdict was manifestly against the weight of the evidence, as reasonable minds might differ on the issues involved.
Attorneys — J. R. Kistner, for Trumbull Co.; J. H. C. Lyon and C. J. Well, for Plaintiff.